Registration No. 333- As filed with the Securities and Exchange Commission on June 4, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Aeolus Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 8731 (Primary Standard Industrial Classification Code Number) 56-1953785 (I.R.S. Employer Identification No.) 23811 Inverness Place Laguna Niguel, California 92677 (949) 481-9825 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael P. McManus 23811 Inverness Place Laguna Niguel, California 92677 (949) 481-9825 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Leigh P. Ryan, Esq. Paul, Hastings, Janofsky & Walker LLP 3579 Valley Centre Drive San Diego, CA92130 (858) 720-2506 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Amount Offering Price Aggregate Registration Securities to be Registered to be Registered(1) per Share(2) Offering Price(2) Fee(3) Common Stock, $0.01 par value 4,853,335 $0.80 $3,882,668 $119.20 (1) This Registration Statement covers shares of common stock underlying the following securities issued by us: (i) 2,666,667 shares of common stock; (ii) and warrants to purchasean aggregate of 2,186,668 shares of common stock issued to certain selling stockholders in May 2007.In accordance with Rule416 under the Securities Act of 1933, as amended, common stock offered hereby shall also be deemed to cover additional securities to be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule457(c) of the Securities Act of 1933. The price per share and aggregate offering price are based upon the average of the high ($0.82) and low ($0.78) sales prices of the registrant’s common stock on May 25, 2007, as reported on the OTC Bulletin Board. It is not known how many shares will be sold under this registration statement or at what price such shares will be sold. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The Selling Stockholders named herein may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JUNE 4, 2007 PROSPECTUS 4,853,335 Shares of Common Stock We are registering our common stock, par value $0.01 per share, for resale by the selling stockholders identified in this prospectus. The selling stockholders or their permitted transferees or other successors in interest may, but are not required to, sell their common stock in a number of different ways and at varying prices. See “Plan of Distribution” on page 60 for a description of how the selling stockholders may dispose of the shares covered by this prospectus. We do not know when or in what amount the selling stockholders may offer the shares for sale. We will not receive any of the proceeds from sales of common stock made by the selling stockholders pursuant to this prospectus. We have agreed to pay certain expenses related to the registration of the shares of common stock. Our common stock trades in the over-the-counter bulletin board under the symbol “AOLS”. On May 25, 2007, the last reported sale price of our common stock in the over-the-counter market was $0.80 per share. Investing in our common stock involves risks. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007. You should rely only on the information contained in this prospectus. We have not authorized anyone else to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. You should assume that the information appearing in this prospectus is accurate only as of its date. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 5 Use of Proceeds 14 Determination of Offering Price 14 Market for common stock 15 Capitalization 16 Dividend Policy 16 Selected Financial Data 17 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Business 29 Management 46 Security Ownership of Certain Beneficial Owners and Management 50 Selling Stockholders 58 Plan of Distribution 60 Certain Relationships and Related Transactions 62 Description of Capital Stock 62 Legal Matters 65 Experts 65 Where You Can Find More Information About Us 65 Index to Financial Statements F-1 PROSPECTUS SUMMARY This summary highlights selected information from this prospectus. The following summary information is qualified in its entirety by the information contained elsewhere in this prospectus. This summary is not complete and may not contain all of the information that you should consider prior to making an investment decision. You should read the entire prospectus carefully, including the “Risk Factors” section beginning on page 5 of this prospectus and the financial statements and notes to these statements contained in this prospectus before making an investment decision. Unless the context otherwise requires, references to “Aeolus,” “we,” “us,” or “Company” refer to Aeolus Pharmaceuticals, Inc. and its subsidiary, Aeolus Sciences, Inc. Company Information Aeolus Pharmaceuticals, Inc. is a biopharmaceutical company that is developing a new class of catalytic antioxidant compounds for diseases and disorders of the central nervous system, respiratory system, autoimmune system and oncology.The Company’s initial target applications are for cancer radiation therapy and amyotrophic lateral sclerosis, also known as “ALS” or “Lou Gehrig’s disease.”The Company reported positive safety results from two Phase I clinical trials of AEOL 10150, our lead drug candidate, with no serious adverse events noted.The Company plans on initiating a clinical trial for AEOL 10150 as a protector of healthy normal cells in radiation therapy.Further development of AEOL 10150 for the treatment of ALS, if any, will be dependent upon future specific financing for this development or a partnership. On May 22, 2007, we entered into a Purchase Agreement with certain institutional accredited investors pursuant to which we sold to the investors an aggregate of 2,666,667 shares of the Company’s common stock at a purchase price of $0.75 per share for aggregate gross proceeds of $2,000,000 and issued to the investors warrants to purchase up to an aggregate of 2,000,001 shares of common stock with an exercise price of $0.75 per share.In addition, we issued to a placement agent a warrant to purchase up to an aggregate of 186,667 shares of common stock with an exercise price of $0.75 per share.In connection with the financing, we also granted registration rights to the investors, pursuant to which we agreed to file a registration statement with the U.S. Securities and Exchange Commission (the “SEC”) covering the resale of the common stock and all shares of common stock issuable upon exercise of the warrants. We were incorporated in the State of Delaware in 1994. Our common stock trades on the OTC Bulletin Board under the symbol “AOLS.”. Our principal executive offices are located at 23811 Inverness Place, Laguna Niguel, California 92677, and our phone number at that address is (949) 481-9825. Our website address is www.aeoluspharma.com. However, the information in, or that can be accessed through, our web site is not part of the registration statement of which this prospectus forms a part. We also make available free of charge through our website our most recent annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports, as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. The Offering Common stock offered by selling stockholders: 4,853,335 shares Use of proceeds: The selling stockholders will receive all net proceeds from the offering of our common stock covered by this prospectus. We will not receive any proceeds from this offering. Any proceeds we receive from the exercise of warrants to purchase the shares included in the shares that are being offered by the selling stockholders hereunder will be used to continue the development of our product candidates and to expand the development of our drug pipeline and for general working capital. See “Use of Proceeds” on page 14. 1 Risk Factors See “Risk Factors” beginning on page 5 and other information included in this prospectus for a discussion of factors you should carefully consider before deciding to invest in the shares. OTC Bulletin Board Symbol: AOLS Summary of Consolidated Financial and Operating Data The following table shows our historical financial and operating data for, and as of the end of, each of the periods indicated and should be read in conjunction with “Selected Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”.The following tables set forth our consolidated balance sheet data as of September 30, 2002, 2003, 2004, 2005 and 2006, and March 31, 2007, and our consolidated statements of operations data for the years ended September 30, 2002, 2003, 2004, 2005 and 2006 and the six months ended March 31, 2006 and 2007. We derived the selected consolidated financial data as of September 30, 2005 and 2006 and for the years ended September 30, 2004, 2005 and 2006 from our audited consolidated financial statements included elsewhere in this prospectus.The summary consolidated financial data at and for the six months ended March 31, 2006 and 2007 are derived from our unaudited consolidated financial statements included elsewhere in this prospectus. Our historical results are not necessarily indicative of the results that may be expected for any future period. 2 Statement of Operations Data: (in thousands, except per share data) Year Ended September 30, Six Months Ended March 31, 2006 2005 2004 2003 2002 2007 2006 Revenue: (unaudited) (unaudited) Grant income and contract revenue $ 92 $ 252 $ 305 $ - $ - $ - $ 92 Costs and expenses: Research and development 3,480 4,515 8,295 2,780 3,927 677 2,258 General and administrative 2,216 2,674 3,987 2,025 2,778 1,076 1,047 Total costs and expenses 5,696 7,189 12,282 4,805 6,705 1,753 3,305 Loss from operations (5,604 ) (6,937 ) (11,977 ) (4,805 ) (6,705 ) (1,753 ) (3,213 ) Equity in loss of Incara Development - - - (76 ) (1,040 ) - - Equity in income of CPEC LLC 433 - 433 Interest income (expense), net (6 ) (31 ) (5,213 ) (192 ) (50 ) 35 (19 ) Other income 53 63 23 223 150 225 36 (Increase) decrease in fair value of common stock warrants (604 ) - 401 Loss from continuing operations (5,728 ) (6,905 ) (17,167 ) (4,850 ) (7,645 ) (1,493 ) (2,362 ) Discontinued operations - - - (38 ) (3,657 ) - - Gain (loss) on sale of discontinued operations - - - 1,912 - - - Net loss (5,728 ) (6,905 ) (17,167 ) (2,976 ) (11,302 ) (1,493 ) (2,362 ) Preferred stock dividend and accretion (81 ) - (135 ) (949 ) (887 ) - (55 ) Net loss attributable to common stockholders $ (5,809 ) $ (6,905 ) $ (17,302 ) $ (3,925 ) $ (12,189 ) $ (1,493 ) $ (2,417 ) Net loss per share from continuing operations $ (0.31 ) $ (0.49 ) $ (2.06 ) $ (4.25 ) $ (6.58 ) $ (0.05 ) $ (0.17 ) Net loss per share attributable to common stockholders $ (0.31 ) $ (0.49 ) $ (2.06 ) $ (2.88 ) $ (9.40 ) $ (0.05 ) $ (0.17 ) Weighted average common shares outstanding: Basic and diluted 18,926 13,976 8,388 1,365 1,296 29,277 14,058 Balance Sheet Data: (in thousands) as of as of September 30, March 31, 2006 2005 2004 2003 2002 2007 (unaudited) Cash and cash equivalents and marketable securities $ 3,324 $ 626 $ 7,381 $ 586 $ 209 $ 913 Working capital (deficiency) $ 1,581 $ (73 ) $ 6,093 $ (2,242 ) $ (1,590 ) $ 971 Total assets $ 3,554 $ 937 $ 7,856 $ 1,080 $ 2,201 $ 1,386 Long-term portion of capital lease obligations and notes payable $ - $ 867 $ 787 $ 714 $ 944 $ 459 Redeemable convertible exchangeable preferred stock $ - $ - $ - $ 14,503 $ 13,554 $ - Total liabilities $ 1,847 $ 1,869 $ 2,324 $ 18,159 $ 3,127 $ 748 Total shareholders' equity (deficit) $ 1,707 $ (932 ) $ 5,532 $ (17,079 ) $ (14,480 ) $ 638 3 Cautionary Note Regarding Forward-Looking Statements This prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that relate to future events or our future financial performance. You can identify forward-looking statements by terminology such as “may,” “might,” “will,” “could,” “should,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “intend,” “potential” or “continue” or the negative of these terms or other comparable terminology. Our actual results might differ materially from any forward-looking statement due to various risks, uncertainties and contingencies, including but not limited to the following: •our need for, and our ability to obtain, additional funds; •uncertainties relating to clinical trials and regulatory reviews; •our dependence on a limited number of therapeutic compounds; •the early stage of the products we are developing; •the acceptance of any future products by physicians and patients; •competition and dependence on collaborative partners; •loss of key management or scientific personnel; •our ability to obtain adequate intellectual property protection and to enforce these rights; •our ability to avoid infringement of the intellectual property rights of others; and •the other factors and risks described under the section captioned “Risk Factors”. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Forward-looking statements are not guarantees of future performance or results, and are subject to known and unknown risks and uncertainties. Our actual results may vary materially and adversely from those anticipated in the forward-looking statements as a result of a number of factors, including the risks described in “Risk Factors” in this prospectus. Other factors not identified could also have such an effect. We cannot give you any assurance that the forward-looking statements included in this prospectus will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included in this prospectus, you should not regard the inclusion of this information as a representation by us or any other person that the results or conditions described in those statements or our objectives and plans will be achieved. 4 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the following risk factors and other information in this prospectus, including our consolidated financial statements and the notes thereto, before deciding whether to purchase our common stock. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business, results of operations and your investment. If any of the events or developments described below actually occurs, our business, financial condition and results of operations may suffer. In that case, the value of our common stock may decline, and you could lose all or part of your investment. Risks Related to Our Business We have operated at a loss and will likely continue to operate at a loss for the foreseeable future. We have incurred significant losses over the past five years, including net losses of $1.5 million for the six months ended March 31, 2007, and net losses of $5.8 million, $6.9 million and $17.3 million for the years ended September 30, 2006, 2005 and 2004, respectively. We had an accumulated deficit of approximately $154.4 million as of March 31, 2007.Our operating losses have been due primarily to our expenditures for R&D on our product candidates and for G&A expenses and our lack of significant revenues. We are likely to continue to incur operating losses until such time, if ever, that we generate significant recurring revenues. We anticipate it will take a minimum of five years (and possibly longer) for us to generate recurring revenues, since we expect that it will take at least that long before the development of any of our licensed or other current potential products is completed, marketing approvals are obtained from the U.S. Food and Drug Administration (the “FDA”) and commercial sales of any of these products can begin. We need substantial additional funding to continue our operations and may be unable to raise capital when needed, or at all, which would force us to delay, curtail or eliminate our clinical programs and our product development programs. We need to raise substantial additional capital to fund our operations and clinical trials and continue our R&D. In addition, we may need to raise substantial additional capital to enforce our proprietary rights; defend, in litigation or otherwise, any claims that we infringe third party patents or other intellectual property rights; and commercialize any of our products that may be approved by the FDA or any international regulatory authority. As of March 31, 2007, we had cash of approximately $913,000. In May 2007, we completed a private placement in which we issued to certain investors and a placement agent an aggregate of 2,666,667 shares of common stock and warrants to purchase 2,186,668 shares of common stock at an exercise price of $0.75 per share for aggregate net proceeds of $2,000,000. We expect to use these funds, including any additional funds received pursuant to the exercise of these warrants, to continue the development of our lead product candidate and for working capital. We believe we have adequate financial resources to fund our current operations through the second quarter of fiscal year 2008. However, in order to fund ongoing cash requirements beyond that point, or to further accelerate or expand our programs, we will need to raise additional funds. We are considering strategic and financial options available to us, including public or private equity offerings, debt financings and collaboration arrangements. If we raise additional funds by issuing securities, our stockholders will experience dilution of their ownership interest. Debt financings, if available, may involve restrictive covenants and require significant interest payments.If we do not receive additional financing to fund our operations beyond the second quarter of fiscal 2008, we would have to discontinue some or all of our activities, merge with or sell some or all of our assets to another company, or cease operations entirely, and our stockholders might lose all or part of their investments. In addition, if our catalytic antioxidant program shows scientific progress, we will need significant additional funds to move therapies through the preclinical stages of development and clinical trials. If we are unable to raise the amount of capital necessary to complete development and reach commercialization of any of our catalytic antioxidant products, we will need to delay or cease development of one or more of these products or partner with another company for the development and commercialization of these products. 5 Our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern. In its audit report issued in connection with the audit of our consolidated balance sheets as of September 30, 2005 and September 30, 2006 and our consolidated statements of operations, stockholder’s equity and cash flows for the two years then ended, our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern given our recurring net losses and our working capital may not be sufficient to fund our operations throughout the next fiscal year. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts of liabilities that might be necessary should we be unable to continue in existence. We have a limited operating history, have a history of operating losses, expect to continue to incur substantial losses and may never become profitable. We have a limited operating history and to date have had no products approved for commercialization in the United States or abroad. Our product candidates are still being developed, and all but our AEOL 10150 candidate are still in early stages of development. Our product candidates will require significant additional development, clinical trials, regulatory clearances or approvals by the FDA or similar foreign governmental agencies and additional investment before they can be commercialized in the United States or elsewhere. As of March 31, 2007, we had an accumulated deficit of $154.4 million from our research, development and other activities. We have not generated material revenues from product sales and do not expect to generate product revenues sufficient to support us for at least several more years. Our research and development (“R&D”) activities are at an early stage and therefore might never result in viable products. Our catalytic antioxidant program is in the early stages of development, involves unproven technology, requires significant further R&D and regulatory approvals and is subject to the risks of failure inherent in the development of products or therapeutic procedures based on innovative technologies. These risks include the possibilities that: · any or all of these proposed products or procedures are found to be unsafe or ineffective or otherwise fail to receive necessary regulatory approvals; ·the proposed products or procedures are not economical to market or do not achieve broad market acceptance; ·third parties hold proprietary rights that preclude us from marketing the proposed products or procedures; and ·third parties market a superior or equivalent product. Further, the timeframe for commercialization of any product is long and uncertain because of the extended testing and regulatory review process required before marketing approval can be obtained. There can be no assurance that we will be able to successfully develop or market any of our proposed products or procedures. If our products are not successfully developed and eventually approved by the FDA or similar foreign governmental agencies, we may be forced to reduce or terminate our operations. All of our products are at various stages of development and must be approved by the FDA or similar foreign governmental agencies before they can be marketed. The process for obtaining FDA approval is both time-consuming and costly, with no certainty of a successful outcome. This process typically requires extensive preclinical and clinical testing, which may take longer or cost more than we anticipate, and may prove unsuccessful due to numerous factors. Product candidates that may appear to be promising at early stages of development may not successfully reach the market for a number of reasons. The results of preclinical and initial clinical testing of these products may not necessarily indicate the results that will be obtained from later or more extensive testing. 6 Companies in the pharmaceutical and biotechnology industries have suffered significant setbacks in advanced clinical trials, even after obtaining promising results in earlier trials. Numerous factors could affect the timing, cost or outcome of our drug development efforts, including the following: ·Difficulty in securing centers to conduct trials; ·Difficulty in enrolling patients in conformity with required protocols or projected timelines; ·Unexpected adverse reactions by patients in trials; ·Difficulty in obtaining adequate clinical supplies of the product; ·Changes in the FDA’s requirements for our testing during the course of that testing; ·Inability to generate statistically significant data confirming the efficacy of the product being tested; ·Modification of the drug during testing; and ·Reallocation of our limited financial and other resources to other clinical programs. It is possible that none of the products we develop will obtain the regulatory approvals necessary for us to begin commercializing them. The time required to obtain FDA and other approvals is unpredictable but often can take years following the commencement of clinical trials, depending upon the nature of the drug candidate. Any analysis we perform of data from clinical activities is subject to confirmation and interpretation by regulatory authorities, which could delay, limit or prevent regulatory approval. Any delay or failure in obtaining required approvals could have a material adverse effect on our ability to generate revenues from the particular drug candidate, in which case we may not have the financial resources to continue to develop our products and, as a result, may have to terminate our operations. If we do not reach the market with our products before our competitors offer products for the same or similar uses, or if we are not effective in marketing our products, our revenues from product sales, if any, will be reduced. We face intense competition in our development activities. Many of our competitors are fully integrated pharmaceutical companies and more established biotechnology companies, which have substantially greater financial, technical, sales and marketing and human resources than we do. These companies might succeed in obtaining regulatory approval for competitive products more rapidly than we can for our products. In addition, competitors might develop technologies and products that are less expensive and perceived to be safer or more effective than those being developed by us, which could impair our product development and render our technology obsolete. We are and expect to remain dependent on collaborations with third parties for the development of new products, and adverse events involving these collaborations could prevent us from developing and commercializing our product candidates and achieving profitability. We currently license from third parties, and do not own, rights under patents and certain related intellectual property for the development of our product candidates. In addition, we expect to enter into agreements with third parties both to license rights to our product candidates and to develop and commercialize new products. We might not be able to enter into or maintain these agreements on terms favorable to us, if at all. Further if any of our current licenses were to expire or terminate, our business, prospects, financial condition and results of operations could be materially and adversely affected. Our R&D activities rely on technology licensed from third parties, and termination of any of those licenses would result in loss of significant rights to develop and market our products, which would impair our business, prospects, financial condition and results of operations. We have exclusive worldwide rights to our antioxidant small molecule technology through license agreements with Duke University (“Duke”) and the National Jewish Medical and Research Center (the “NJC”). Each license generally may be terminated by the licensor if we fail to perform our obligations under the agreement, including 7 obligations to develop the licensed compounds and technologies. If these licenses were terminated, we would lose the right to develop the products, which could adversely affect our business, prospects, financial condition and results of operations. The license agreements also generally require us to meet specified milestones or show reasonable diligence in development of the technology. If disputes arise over the definition of these requirements or whether we have satisfied the requirements in a timely manner, or if any other obligations in the license agreements are disputed by the other party, the other party could terminate the agreement, and we could lose our rights to develop the licensed compounds and technology. If new technology is developed from these licenses, we may be required to negotiate certain key financial and other terms, such as royalty payments, for the licensing of this future technology with these research institutions, and it might not be possible to obtain any such license on terms that are satisfactory to us, or at all. We now rely, and will continue to rely, heavily on third parties for product and clinical development, manufacturing, marketing and distribution of our products. We currently depend heavily and will depend heavily in the future on third parties for support in product development, clinical development, manufacturing, marketing and distribution of our products. The termination of some or all of our existing collaborative arrangements, or our inability to establish and maintain collaborative arrangements, could have a material adverse effect on our ability to continue or complete clinical development of our products. We rely on contract clinical research organizations (“CROs”) for various aspects of our clinical development activities including clinical trial monitoring, data collection and data management. As a result, we have had and continue to have less control over the conduct of clinical trials, the timing and completion of the trials, the required reporting of adverse events and the management of data developed through the trial than would be the case if we were relying entirely upon our own staff. Although we rely on CROs to conduct our clinical trials, we are responsible for confirming that each of our clinical trials is conducted in accordance with the investigational plan and protocol. Moreover, the FDA and foreign regulatory agencies require us to comply with good clinical practices (“GCPs”) for conducting, recording and reporting the results of clinical trials to assure that the data and results are credible and accurate and that the trial participants are adequately protected. Our reliance on third parties does not relieve us of these responsibilities and requirements. The third parties on which we rely may have staffing difficulties, may undergo changes in priorities or may become financially distressed, adversely affecting their willingness or ability to conduct our trials. Any failure of such CROs to successfully accomplish clinical trial monitoring, data collection and data management and the other services they provide for us in a timely manner and in compliance with regulatory requirements could have a material adverse effect on our ability to complete clinical development of our products and to obtain regulatory approval. Problems with the timeliness or quality of the work of a CRO may lead us to seek to terminate the relationship and to use an alternate service provider. However, making such changes may be costly and would likely delay our trials, and contractual restrictions may make such a change difficult or impossible. Additionally, it may be difficult to find a replacement organization that can conduct our trials in an acceptable manner and at an acceptable cost. We will need to enter into collaborative arrangements for the manufacturing and marketing of our product candidates, or we will have to develop the expertise, obtain the additional capital and invest the resources to perform those functions internally. We do not have the staff or facilities to manufacture or market any of the product candidates being developed in our catalytic antioxidant program. As a result, we will need to enter into collaborative arrangements to develop, commercialize, manufacture and market products that we expect to emerge from our catalytic antioxidant program, or develop the expertise within the company. We might not be successful in entering into such third party arrangements on terms acceptable to us, if at all. If we are unable to obtain or retain third-party manufacturing or marketing on acceptable terms, we may be delayed in our ability to commercialize products, which could have a material adverse effect on our business, prospects, financial condition and results of operations. Substantial additional funds and personnel would be required if we needed to establish our own manufacturing or marketing operations. We may not be able to obtain adequate funding or establish these capabilities in a cost-effective or 8 timely manner, which could have a material adverse effect on our business, prospects, financial condition and results of operations. A failure to obtain or maintain patent and other intellectual property rights would allow others to develop and sell products similar to ours, which could impair our business, prospects, financial condition and results of operations. The success of our business depends, in part, on our ability to establish and maintain adequate protection for our intellectual property, whether owned by us or licensed from third parties. We rely primarily on patents in the United States and in other key markets to protect our intellectual property. If we do not have adequate patent protection, other companies could develop and sell products that compete directly with ours, without incurring any liability to us. Patent prosecution, maintenance and enforcement on a global basis is time-consuming and expensive, and many of these costs must be incurred before we know whether a product covered by the claims can be successfully developed or marketed. Even if we expend considerable time and money on patent prosecution, a patent application may never issue as a patent. We can never be certain that we were the first to invent the particular technology or that we were the first to file a patent application for the technology because patent applications in the United States and elsewhere are not typically published for public inspection for at least 18 months from the date when they are filed. It is always possible that a competitor is pursuing a patent for the same invention in the United States as we are and has an earlier invention date. Outside the United States in some jurisdictions, priority of invention is determined by the earliest effective filing date, not the date of invention. Consequently, if a third party pursues the same invention and has an earlier filing date, patent protection outside the United States would be unavailable to us. Also, outside the United States, an earlier date of invention cannot overcome a date of publication that precedes the earliest effective filing date. Accordingly, the patenting of our proposed products would be precluded outside the United States if a prior publication anticipates the claims of a pending application, even if the date of publication is within a year of the filing of the pending application. Even if patents issue, the patent claims allowed might not be sufficiently broad to offer adequate protection for our technology against competitive products. Patent protection differs from country to country, giving rise to increased competition from other products in countries where patent coverage is either unavailable, weak or not adequately enforced, if enforced at all. Once a patent issues, we still face the risk that others will try to design around our patent or will try to challenge the validity of the patent. The cost of defending against a challenge to one or more of our patents could be substantial and even if we prevailed, there could be no assurance that we would recover damages. If a third party were to bring an infringement claim against us, we would incur significant costs in our defense; if the claim were successful, we would need to develop non-infringing technology or obtain a license from the successful patent holder, if available. Our business also depends on our ability to develop and market products without infringing on the proprietary rights of others or being in breach of our license agreements. The pharmaceutical industry is characterized by a large number of patents, patent filings and frequent and protracted litigation regarding patent and other intellectual property rights. Many companies have numerous patents that protect their intellectual property rights. Third parties might assert infringement claims against us with respect to our product candidates and future products. If litigation were required to determine the validity of a third party’s claims, we could be required to spend significant time and financial resources, which could distract our management and prevent us from furthering our core business activities, regardless of the outcome. If we did not prevail in the litigation, we could be required to pay damages, license a third party’s technology, which may not be possible on terms acceptable to us, or at all, or discontinue our own activities and develop non-infringing technology, any of which could prevent or significantly delay pursuit of our development activities. Protection of trade secret and confidential information is difficult, and loss of confidentiality could eliminate our competitive advantage. In addition to patent protection, we rely on trade secrets, proprietary know-how and confidential information to 9 protect our technology. We use confidentiality agreements with our employees, consultants and collaborators to maintain the proprietary nature of this technology. However, confidentiality agreements can be breached by the other party, which would make our trade secrets and proprietary know-how available for use by others. There is generally no adequate remedy for breach of confidentiality obligations. In addition, the competitive advantage afforded by trade secrets is limited because a third party can independently discover or develop something identical to our own trade secrets or know-how, without incurring any liability to us. If our current or former employees, consultants or collaborators were to use information improperly obtained from others (even if unintentional), we may be subject to claims as to ownership and rights in any resulting know-how or inventions. If we cannot retain or hire qualified personnel or maintain our collaborations, our programs could be delayed and may be discontinued. As of May 25, 2007, we had one full-time employee, our President and Chief Executive Officer. We utilize consultants to assist with our operations and are highly dependent on the services of our executive officers. We also are dependent on our collaborators for our R&D activities. The loss of key executive officers or collaborators could delay progress in our R&D activities or result in their termination entirely. We believe that our future success will depend in large part upon our ability to attract and retain highly skilled scientific and managerial personnel. We face intense competition for these kinds of personnel from other companies, research and academic institutions, government entities and other organizations. If we fail to identify, attract and retain personnel, we may be unable to continue the development of our product candidates, which would have a material adverse effect on our business, prospects, financial condition and results of operations. We face the risk of product liability claims which could exceed our insurance coverage and deplete our cash resources. The pharmaceutical and biotechnology industries expose us to the risk of product liability claims alleging that use of our product candidates caused an injury or harm. These claims can arise at any point in the development, testing, manufacture, marketing or sale of pharmaceutical products and may be made directly by patients involved in clinical trials of our products, by consumers or healthcare providers or by organizations selling our products. Product liability claims can be expensive to defend, even if the product did not actually cause the alleged injury or harm. Insurance covering product liability claims becomes increasingly expensive as a product candidate moves through the development pipeline to commercialization. We have limited product liability insurance coverage for our clinical trials and this coverage may not be sufficient to cover us against some or all potential losses due to liability, if any, or to the expenses associated with defending against liability claims. A product liability claim successfully asserted against us could exceed our insurance coverage, require us to use our own cash resources and have a material adverse effect on our business, financial condition and results of operations. In addition, some of our licensing and other agreements with third parties require or might require us to maintain product liability insurance. If we cannot maintain acceptable amounts of coverage on commercially reasonable terms in accordance with the terms set forth in these agreements, the corresponding agreements would be subject to termination. The costs of compliance with environmental, safety and similar laws could increase our cost of doing business or subject us to liability in the event of noncompliance. Our business is subject to regulation under state and federal laws regarding occupational safety, laboratory practices, environmental protection and the use, generation, manufacture, storage and disposal of hazardous substances. We may be required to incur significant costs in the future to comply with existing or future environmental and health and safety regulations. Our research activities involve the use of hazardous materials, chemicals and radioactive compounds. Although we believe that our procedures for handling such materials comply with applicable state and federal regulations, we cannot eliminate the risk of contamination or injury from these 10 materials. In the event of contamination, we could be liable for any resulting damages, which could have a material adverse effect on our business, financial condition and results of operations. We are subject to intense competition that could materially impact our operating results. We may be unable to compete successfully against our current or future competitors. The pharmaceutical, biopharmaceutical and biotechnology industry is characterized by intense competition and rapid and significant technological advancements. Many companies, research institutions and universities are working in a number of areas similar to our primary fields of interest to develop new products. There also is intense competition among companies seeking to acquire products that already are being marketed. Many of the companies with which we compete have or are likely to have substantially greater research and product development capabilities and financial, technical, scientific, manufacturing, marketing, distribution and other resources than at least some of our present or future strategic partners or licensees. As a result, these competitors may: ·Succeed in developing competitive products sooner than us or our strategic partners or licensees; ·Obtain FDA and other regulatory approvals for their products before approval of any of our products; ·Obtain patents that block or otherwise inhibit the development and commercialization of our product candidates; ·Develop products that are safer or more effective than our products; ·Devote greater resources to marketing or selling their products; ·Introduce or adapt more quickly to new technologies or scientific advances; ·Introduce products that render our products obsolete; ·Withstand price competition more successfully than us or our strategic partners or licensees; ·Negotiate third-party strategic alliances or licensing arrangements more effectively; or ·Take advantage of other opportunities more readily. Currently, there are two drugs approved as radiation protection agents.Amifostine (Ethyol®) is marketed by MedImmune, Inc. for use in reduction of chemotherapy-induced kidney toxicity, and radiation-induced xerostomia (i.e., damage to the salivary gland). KepivanceTM (palifermin) is marketed by Amgen, Inc. for use in the treatment of severe oral mucositis in patients with blood and lymphatic cancers undergoing high-dose chemotherapy and radiation and total body irradiation followed by bone marrow transplant.However, there are also many companies working to develop pharmaceuticals that act as a radiation protection agent including MGI Pharma, Inc., Curagen Corporation, Endo Pharmaceuticals Holdings, Inc. and Proteome Systems, Ltd. Currently, Rilutek®, which was developed by Aventis Pharma AG, is the only drug of which we are aware that has been approved by the FDA for the treatment of ALS. Other companies are working to develop pharmaceuticals to treat ALS, including CytRx Corporation, Roche Laboratories, Ceregene, Inc., Ono Pharmaceutical Co., Ltd., AstraZeneca plc and Celgene Corporation. In addition, ALS belongs to a family of diseases called neurodegenerative diseases, which includes Alzheimer’s disease, Parkinson’s disease and Huntington’s disease. Due to similarities between these diseases, a new treatment for one disease potentially could be useful for treating others. There are many companies that are producing and developing drugs used to treat neurodegenerative diseases other than ALS, including Amgen, Inc., Guilford Pharmaceuticals, Inc., Phytopharm plc, Cephalon, Inc. and Ceregene, Inc. Acceptance of our products in the marketplace is uncertain, and failure to achieve market acceptance will harm our business. Even if approved for marketing, our products may not achieve market acceptance. The degree of market acceptance will depend upon a number of factors, including: · the receipt of regulatory approvals for the indications that we are studying; · the establishment and demonstration in the medical community of the safety, clinical efficacy and cost 11 · effectiveness of our products and their potential advantages over existing therapeutic products; · marketing and distribution support; · the introduction, market penetration and pricing strategies of competing and future products; and · coverage and reimbursement policies of governmental and other third-party payors such as insurance companies, health maintenance organizations and other plan administrators. Physicians, patients, payors or the medical community in general may be unwilling to accept, purchase, utilize or recommend any of our products. We may need to implement additional finance and accounting systems, procedures and controls to satisfy new reporting requirements. As a public reporting company, we are required to comply with the Sarbanes-Oxley Act of 2002 and the related rules and regulations of the SEC, including expanded disclosures and accelerated reporting requirements and more complex accounting rules, including those pursuant to Section 404 of the Sarbanes-Oxley Act of 2002. Compliance with Section 404, which requires companies to evaluate their internal control over financial reporting, and other requirements will increase our costs and require additional management resources. Based on recent SEC proposals, we are required to be in compliance with Section 404 of the Sarbanes-Oxley Act of 2002 beginning in our fiscal year ending September 30, 2008. We will need to continue to implement additional finance and accounting systems, procedures and controls to satisfy new reporting requirements. There is no assurance that we will be able to complete a favorable assessment as to the effectiveness of our internal control over financial reporting for our fiscal year ending September 30, 2008, or that any future assessments of the adequacy of our internal control over financial reporting will be favorable. If we are unable to obtain future unqualified reports as to the effectiveness of our internal control over financial reporting, investors could lose confidence in the reliability of our internal control over financial reporting, which could adversely affect our stock price. Our corporate compliance program cannot guarantee that we are in compliance with all potentially applicable regulations. The development, manufacturing, pricing, sales, coverage and reimbursement of our products, together with our general operations, are subject to extensive regulation by federal, state and other authorities within the United States and numerous entities outside of the United States. While we have developed and instituted a corporate compliance program based on what we believe are the current best practices, we cannot provide any assurance that governmental authorities will find that our business practices comply with current or future administrative or judicial interpretations of potentially applicable laws and regulations. If we fail to comply with any of these laws and regulations, we could be subject to a range of regulatory actions, including suspension or termination of clinical trials, the failure to approve a product candidate, restrictions on our products or manufacturing processes, withdrawal of products from the market, significant fines, or other sanctions or litigation. Risks Related to Owning Our Stock Our principal stockholders own a significant percentage of our outstanding common stock and are, and will continue to be, able to exercise significant influence over our affairs. As of May 25, 2007, Xmark Opportunity Partners, LLC (“Xmark”) possessed voting power over 13,866,833 shares, or 43.4%, of our outstanding common stock, through its management of Goodnow Capital, L.L.C. (“Goodnow”), Xmark Opportunity Fund, L.P. (“Opportunity Fund L.P.”), Xmark Opportunity Fund, Ltd. (“Opportunity Fund Ltd.”) and Xmark JV Investment Partners, LLC (“JV Investment Partners” and, collectively with Opportunity Fund L.P. and Opportunity Fund Ltd., the “Xmark Funds”), and through a voting trust agreement by and among Biomedical Value Fund, L.P., Biomedical Value Fund, Ltd., Xmark Asset Management, LLC (“Xmark Asset”) and the Company(the “Xmark Voting Trust”) with respect to 1,000,000 shares. As a result, Xmark is able to determine a significant part of the composition of our board of directors, holds significant voting power with respect to matters requiring stockholder approval and is able to exercise significant influence over our operations. The interests of Xmark may be different than the interests of other stockholders on these and other 12 matters. This concentration of ownership also could have the effect of delaying or preventing a change in our control or otherwise discouraging a potential acquirer from attempting to obtain control of us, which could reduce the price of our common stock. Also as of May 25, 2007, Efficacy Capital Ltd. (“Efficacy Capital”) owned 9,800,000 shares, or 30.7%, of our outstanding common stock, through its management of Efficacy Biotech Master Fund Ltd. (“Efficacy Fund”).As a result, Efficacy Capital is able to determine a significant part of the composition of our board of directors, holds significant voting power with respect to matters requiring stockholder approval and is able to exercise significant influence over our operations.The interests of Efficacy Capital may be different than the interests of other stockholders on these and other matters.This concentration of ownership could also have the effect of delaying or preventing a change in our control or otherwise discouraging a potential acquirer from attempting to obtain control of us, which could reduce the price of our common stock. We may need to sell additional shares of our common stock, preferred stock or other securities to meet our capital requirements. If we need to sell additional shares of our common stock, preferred stock or other securities to meet our capital requirements, or upon conversion of our preferred stock and exercises of currently outstanding options and warrants, the ownership interests of our current stockholders could be substantially diluted. The possibility of dilution posed by shares available for future sale could reduce the market price of our common stock and could make it more difficult for us to raise funds through equity offerings in the future. As of May 25, 2007, we had 31,952,749 shares of common stock outstanding. We may grant to our employees, directors and consultants options to purchase shares of our common stock under our 2004 Stock Option Plan. In addition, as of May 25, 2007, options to purchase 3,342,617 shares were outstanding at exercise prices ranging from $0.38 to $51.25 per share, with a weighted average exercise price of $3.02 per share, and 3,467,559 shares were reserved for issuance under the 2004 Stock Option Plan. In addition, as of May 25, 2007, warrants to purchase 18,025,427 shares of common stock were outstanding at exercise prices ranging from $0.50 to $19.90 per share, with a weighted exercise price of $1.01 per share. We have also reserved 475,087 shares of common stock for the conversion of our outstanding Series B Preferred stock. In connection with prior collaborations and financing transactions, we also have issued Series B Preferred Stock and a promissory note convertible into Series B Preferred Stock to affiliates of Elan Corporation, plc (“Elan”). These securities generally are exercisable and convertible at the option of the Elan affiliates. The exercise or conversion of all or a portion of these securities would dilute the ownership interests of our stockholders. Our common stock is not listed on a national exchange, is illiquid and is characterized by low and/or erratic trading volume, and the per share price of our common stock has fluctuated from $0.34 to $1.50 during the last two years. Our common stock is quoted on the OTC Bulletin Board under the symbol “AOLS”. An active public market for our common stock is unlikely to develop as long as we are not listed on a national securities exchange. Even if listed, the market for our stock may be impaired because of the limited number of investors, the significant ownership stake of Efficacy Capital and Xmark (through its management of Goodnow and the Xmark Funds), and our small market capitalization, which is less than that authorized for investment by many institutional investors. Historically, the public market for our common stock has been characterized by low and/or erratic trading volume, often resulting in price volatility. The market price of our common stock is subject to wide fluctuations due to factors that we cannot control, including the results of preclinical and clinical testing of our products under development, decisions by collaborators regarding product development, regulatory developments, market conditions in the pharmaceutical and biotechnology industries, future announcements concerning our competitors, adverse developments concerning proprietary rights, public concern as to the safety or commercial value of any products and general economic conditions. Furthermore, the stock market has experienced significant price and volume fluctuation unrelated to the operating performance of particular companies. These market fluctuations can adversely affect the market price and volatility of our common stock. 13 Anti-takeover provisions in our charter documents and under Delaware law could make an acquisition of us, which may be beneficial to our stockholders, more difficult and may prevent attempts by our stockholders to replace or remove our current management. Provisions in our amended and restated certificate of incorporation and bylaws may delay or prevent an acquisition of us or a change in our management. These provisions include a prohibition on actions by written consent of our stockholders and the ability of our board of directors to issue preferred stock without stockholder approval. In addition, because we are incorporated in Delaware, we are governed by the provisions of Section 203 of the Delaware General Corporation Law, which prohibits stockholders owning in excess of 15% of our outstanding voting stock from merging or combining with us. These provisions may frustrate or prevent any attempts by our stockholders to replace or remove our current management by making it more difficult for stockholders to replace members of our board of directors, which is responsible for appointing the members of our management. Future sales of our common stock could adversely affect its price. Sales of substantial amounts of common stock, or the perception that such sales could occur, could adversely affect the prevailing market price of the common stock and our ability to raise capital. We may issue additional common stock in future financing transactions or as incentive compensation for our executive management and other key personnel, consultants and advisors. Issuing any equity securities would be dilutive to the equity interests represented by our then-outstanding shares of common stock. The market price for our common stock could decrease as the market takes into account the dilutive effect of any of these issuances. We do not expect to pay cash dividends on our common stock for the foreseeable future. We have never paid cash dividends on our common stock and do not anticipate that any cash dividends will be paid on the common stock for the foreseeable future. The payment of any cash dividend by us will be at the discretion of our board of directors and will depend on, among other things, our earnings, capital, regulatory requirements and financial condition. Furthermore, the terms of some of our financing arrangements directly limit our ability to pay cash dividends on our common stock. USE OF PROCEEDS We will receive no proceeds from the sale of the shares by the selling stockholders. However, this prospectus covers the offer of shares of common stock issuable in the future upon the exercise of the warrants to purchase up to an aggregate of 2,186,668 shares of common stock at an exercise price of $0.75 per share, subject to adjustment, which are exercisable until May 22, 2012.If all of these warrants are exercised in full for cash, we would receive aggregate gross proceeds of $1,640,000.However, these warrants contain a “cashless exercise” feature that allows the holders, under certain circumstances, to exercise the warrants without making a cash payment to us. There can be no assurance any of these warrants will be exercised by the selling stockholders at all or that these warrants will be exercised for cash rather than pursuant to the “cashless exercise” feature. We expect to use proceeds, if any, from exercise of these warrants to continue the development of our product candidates and to expand the development of our drug pipeline and for general corporate purposes. We cannot assure that any selling stockholder will sell any or all of the shares of common stock registered pursuant to the registration statement of which this prospectus is a part. We will pay certain expenses related to the registration of the shares of common stock. DETERMINATION OF OFFERING PRICE The selling stockholders will determine at what price they may sell the offered shares, and such sales may be made at prevailing market prices, or at privately negotiated prices. 14 MARKET FOR COMMON STOCK Our common stock is traded on the OTC Bulletin Board under the symbol “AOLS”. The following sets forth the quarterly high and low trading prices as reported by the OTC Bulletin Board for the periods indicated. These prices are based on quotations between dealers, which do not reflect retail mark-up, markdown or commissions, and do not necessarily represent actual transactions. High Low Fiscal Year Ended September 30, 2005 October 1, 2004 through December 31, 2004 $ 1.60 $ 1.04 January 1, 2005 through March 31, 2005 $ 1.25 $ 0.65 April 1, 2005 through June 30, 2005 $ 0.95 $ 0.44 July 1, 2005 through September 30, 2005 $ 1.38 $ 0.75 Fiscal Year Ended September 30, 2006 October 1, 2005 through December 31, 2005 $ 1.35 $ 0.80 January 1, 2006 through March 31, 2006 $ 1.00 $ 0.76 April 1, 2006 through June 28, 2006 $ 0.90 $ 0.42 July 1, 2006 through September 30, 2006 $ 0.91 $ 0.50 Fiscal Year Ending September 30, 2007 October 1, 2006 through December 31, 2006 $ 0.85 $ 0.51 January 1, 2007 through March 31, 2007 $ 0.75 $ 0.34 April 1, 2007 through May 25, 2007 $ 1.50 $ 0.51 The closing price for our common stock on May 25, 2007 was $0.80. As of May 25, 2007, there were approximately 194 holders of record of our common stock, excluding shares held in book-entry form through The Depository Trust Company, and we estimate that the number of beneficial owners of shares of our common stock was approximately 3,000 as of such date. 15 CAPITALIZATION The following table sets forth our unaudited capitalization as of March31, 2007: · on an actual basis; and · on an as adjusted basis to give effect to the sale by us of 2,666,667shares of common stock at a purchase price of $0.75 per share and the issuance of warrants to purchase up to an aggregate of 2,186,668 shares of common stock with an exercise price of $0.75 per share in our private placement closed on May 22, 2007, after deducting expenses and fees for the private placement paid by us. You should read this information together with our consolidated financial statements and the related notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing elsewhere in this prospectus. March31, 2007 Actual As Adjusted (Unaudited) (Amounts in thousands) Current portion of long-term debt $ 0 $ 0 Long-term debt, less current portion 459 459 Stockholders’ deficit: Preferred stock, $.01 par value per share, 10,000,000 shares authorized at March 31, 2007: Series B nonredeemable convertible preferred stock, 600,000 shares authorized; 475,087 shares issued and outstanding at March 31, 2007 5 5 Common stock, $.01 par value per share, 150,000,000 shares authorized; 29,286,082 and 31,952,749 shares issued and outstanding at March 31, 2007 (actual) and March 31, 2007 (as adjusted), respectively 293 320 Additional paid-in capital 154,735 156,468 Accumulated deficit (154,395 ) (154,395 ) Total stockholders’ equity 638 2,398 Total capitalization $ 1,097 $ 2,857 DIVIDEND POLICY We have never paid a cash dividend on our common stock and we do not anticipate paying cash dividends on our common stock in the foreseeable future. If we pay a cash dividend on our common stock, we also must pay the same dividend on an as-converted basis on our Series B Preferred Stock. Moreover, any additional preferred stock to be issued and any future credit facilities might contain restrictions on our ability to declare and pay dividends on our common stock. We plan to retain all earnings, if any, for the foreseeable future for use in the operation of our business and to fund future growth. In addition, we cannot pay a dividend on any class of our capital stock or other equity interests or any securities convertible into our capital stock without the prior approval of Goodnow pursuant to the terms of the Debenture and Warrant Purchase Agreement dated September 16, 2003 between us and Goodnow. This restriction will expire on the earliest of: · the date that Goodnow owns less than 20% of our outstanding common stock on an as converted basis; · the completion, to the absolute satisfaction of Goodnow, of initial human clinical safety studies of AEOL 10150 and analysis of the data developed based upon such studies with the results satisfactory to Goodnow, 16 · in its absolute discretion, to initiate efficacy studies of AEOL 10150 in humans; or · the initiation of dosing of the first human patient in an efficacy-based study of AEOL 10150. SELECTED FINANCIAL DATA You should read the following selected financial data in conjunction with our consolidated financial statements and the notes to those statements and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this prospectus. We derived the consolidated statements of operations data for the five fiscal years ended September 30, 2006 and the related consolidated balance sheet data at those dates from our consolidated financial statements. Our consolidated financial statements as of and for the fiscal year ended September 30, 2006 and 2005 were audited by Haskell & White LLP, an independent registered public accounting firm. Our consolidated financial statements as of and for the fiscal year ended September 30, 2004 were audited by Grant Thornton LLP, an independent registered public accounting firm, and our consolidated financial statements as ofand for the fiscal years ended September 30, 2003 and 2002 were audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm.All common stock amounts have been adjusted for a one-for-ten reverse stock split effected in July 2004. The financial information as of March 31, 2007 and results of operations for the six months endedMarch 31, 2007 and 2006 is derived from our unaudited interim financial statements and includes all adjustments (consisting only of normal recurring adjustments) necessary to present our consolidated financial position for the respective periods. The historical data for the six-month periods presented below are not necessarily indicative of the results for a full fiscal year. 17 Statement of Operations Data: (in thousands, except per share data) Year Ended September 30, Six Months Ended March 31, 2006 2005 2004 2003 2002 2007 2006 Revenue: (unaudited) (unaudited) Grant income and contract revenue $ 92 $ 252 $ 305 $ - $ - $ - $ 92 Costs and expenses: Research and development 3,480 4,515 8,295 2,780 3,927 677 2,258 General and administrative 2,216 2,674 3,987 2,025 2,778 1,076 1,047 Total costs and expenses 5,696 7,189 12,282 4,805 6,705 1,753 3,305 Loss from operations (5,604 ) (6,937 ) (11,977 ) (4,805 ) (6,705 ) (1,753 ) (3,213 ) Equity in loss of Incara Development - - - (76 ) (1,040 ) - - Equity in income of CPEC LLC 433 - 433 Interest income (expense), net (6 ) (31 ) (5,213 ) (192 ) (50 ) 35 (19 ) Other income 53 63 23 223 150 225 36 (Increase) decrease in fair value of common stock warrants (604 ) - 401 Loss from continuing operations (5,728 ) (6,905 ) (17,167 ) (4,850 ) (7,645 ) (1,493 ) (2,362 ) Discontinued operations - - - (38 ) (3,657 ) - - Gain (loss) on sale of discontinued operations - - - 1,912 - - - Net loss (5,728 ) (6,905 ) (17,167 ) (2,976 ) (11,302 ) (1,493 ) (2,362 ) Preferred stock dividend and accretion (81 ) - (135 ) (949 ) (887 ) - (55 ) Net loss attributable to common stockholders $ (5,809 ) $ (6,905 ) $ (17,302 ) $ (3,925 ) $ (12,189 ) $ (1,493 ) $ (2,417 ) Net loss per share from continuing operations $ (0.31 ) $ (0.49 ) $ (2.06 ) $ (4.25 ) $ (6.58 ) $ (0.05 ) $ (0.17 ) Net loss per share attributable to common stockholders $ (0.31 ) $ (0.49 ) $ (2.06 ) $ (2.88 ) $ (9.40 ) $ (0.05 ) $ (0.17 ) Weighted average common shares outstanding: Basic and diluted 18,926 13,976 8,388 1,365 1,296 29,277 14,058 Balance Sheet Data: (in thousands) as of as of September 30, March 31, 2006 2005 2004 2003 2002 2007 (unaudited) Cash and cash equivalents and marketable securities $ 3,324 $ 626 $ 7,381 $ 586 $ 209 $ 913 Working capital (deficiency) $ 1,581 $ (73 ) $ 6,093 $ (2,242 ) $ (1,590 ) $ 971 Total assets $ 3,554 $ 937 $ 7,856 $ 1,080 $ 2,201 $ 1,386 Long-term portion of capital lease obligations and notes payable $ - $ 867 $ 787 $ 714 $ 944 $ 459 Redeemable convertible exchangeable preferred stock $ - $ - $ - $ 14,503 $ 13,554 $ - Total liabilities $ 1,847 $ 1,869 $ 2,324 $ 18,159 $ 3,127 $ 748 Total stockholders' equity (deficit) $ 1,707 $ (932 ) $ 5,532 $ (17,079 ) $ (14,480 ) $ 638 18 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Introduction You should read the following discussion in conjunction with our consolidated financial statements and the notes appearing elsewhere in this prospectus. The following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of various factors, including those discussed in “Risk Factors” and elsewhere in this prospectus. Overview We are developing a series of catalytic antioxidant molecules to protect against the damaging effects of reactive oxygen derived molecules, commonly referred to as free radicals. Free radicals cause damage in a broad group of diseases and conditions. Our initial target applications will be the use of our catalytic antioxidants for cancer radiation therapy and ALS.We have reported positive safety results from two Phase I clinical trials of AEOL 10150 in patients diagnosed with ALS with no serious adverse events noted.We plan on initiating a clinical trial for AEOL 10150as a protector of healthy normal cells in radiation therapy upon securing additional financial resources. We do not have any revenue, other than grant income, and therefore we must rely on public or private equity offerings, debt financings, collaboration arrangements or grants to finance our operations. We incurred significant losses from continuing operations of $1,753,000 and $5,604,000, and cash outflows from operations of $2,132,000 and $4,867,000, for the six months ended March 31, 2007 and for the fiscal year ended September 30, 2006, respectively. We had an accumulated deficit of $154,395,000 at March 31, 2007. We have not yet generated any revenue from product sales and do not expect to receive any product revenue in the foreseeable future, if at all. Corporate Matters On November 20, 2003, our stockholders approved the reorganization and merger of our company with and into one of its wholly owned subsidiaries, pursuant to which our stockholders became stockholders of the subsidiary. The corporate reorganization was completed on November 20, 2003. There was no change in the basis of the assets or liabilities of the consolidated company. In conjunction with the reorganization, notes payable in the amount of $3,095,000 were converted into 3,095,144 shares of common stock of the surviving entity and all 12,015 shares of previously outstanding Series C Preferred Stock were converted into 225,533 shares of common stock of the surviving entity. In April 2004, we completed a private placement of 4,104,000 shares of common stock at $2.50 per share, resulting in net proceeds of $9,359,000. In conjunction with the private placement, we issued warrants to purchase 1,641,600 shares of common stock with an initial exercise price of $4.00 per share, and issued a warrant to the placement agent to purchase 410,400 shares of common stock with an initial exercise price of $2.50 per share. In addition, in April 2004, Goodnow converted a debenture in the aggregate amount of $5,047,000 into 5,046,875 shares of common stock. On July 16, 2004, we effected a one-for-ten reverse stock split, decreased the number of authorized shares of common stock from 350,000,000 to 50,000,000 and changed our name from Incara Pharmaceuticals Corporation to Aeolus Pharmaceuticals, Inc. All common stock amounts in the registration statement of which this prospectus forms a part have been adjusted to reflect the reverse stock split. On November 21, 2005, we entered into a Purchase Agreement with certain institutional accredited investors pursuant to which we sold to the investors an aggregate of 1,250,000 shares of our Series A Convertible Preferred Stock at a purchase price of $2.00 per share and warrants to purchase up to an aggregate of 2,500,000 shares of common stock for aggregate net proceeds of approximately $2,400,000. Each share of the Series A Preferred Stock, 19 which has a stated value of $2.00 per share, was initially convertible into two shares of common stock but subsequently adjusted to four shares of common stock as a result of the June 2006 financing. The warrants had an initial exercise price of $1.00 per share but were subsequently lowered to $0.50 per share as a result of the June 2006 financing. On June 5, 2006, we entered into a Subscription Agreement with certain accredited investors pursuant to which we sold to the investors an aggregate of 10,000,000 shares of the Company’s common stock at a purchase price of $0.50 per share for aggregate gross proceeds of $5,000,000, issued to the investors warrants to purchase up to an aggregate of 7,000,000 shares of common stock with an exercise price of $0.75 per share and issued to Efficacy Fund a warrant to purchase up to an aggregate of4,000,000 shares of common stock of the Company with an exercise price of $0.50 per share. In connection with the June 5, 2006 financing, all outstanding shares of the Series A Preferred Stock were converted into an aggregate of 5,000,000 shares of common stock. On May 22, 2007, we entered into a Securities Purchase Agreement with certain institutional accredited investors pursuant to which we sold to the investors an aggregate of 2,666,667 shares of the Company’s common stock at a purchase price of $0.75 per share for aggregate gross proceeds of $2,000,000 and issued to the investors warrants to purchase up to an aggregate of 2,000,001 shares of common stock with an exercise price of $0.75 per share.In addition, we issued to a placement agent a warrant to purchase up to an aggregate of 186,667 shares of common stock with an exercise price of $0.75 per share. Transactions with Elan In January 2001, we closed a collaboration and financing transaction with Elan. As part of the transaction, Elan and we formed a Bermuda corporation, Incara Development, Ltd. (“Incara Development”), to develop deligoparin. From inception through September 30, 2003, we owned all of the common stock and 60.2% of the non-voting preferred shares of Incara Development and Elan owned 39.8% of the non-voting preferred shares of Incara Development. As part of the transaction, Elan and we entered into license agreements under which we licensed deligoparin to Incara Development and Elan licensed to Incara Development a proprietary drug delivery technology. In connection with the transaction, Elan purchased 82,500 shares of our common stock, 28,457 shares of our Series B Preferred Stock and a five-year warrant to purchase 22,191 shares of Series B Preferred Stock at an initial exercise price of $72.12 per share for an aggregate purchase price of $4,000,000. Each share of Series B Preferred Stock is convertible into one share of our common stock. Elan also purchased 12,015 shares of our Series C Preferred Stock with a face value of $1,000 per share for a total of $12,015,000. We contributed to Incara Development the proceeds from the issuance of the Series C Preferred Stock in exchange for securities of Incara Development. Elan also contributed $2,985,000 to Incara Development for shares of preferred stock of Incara Development. In addition, Elan granted Incara Development a license to Elan’s proprietary drug delivery technology for a license fee of $15,000,000. The Series C Preferred Stock carried a mandatory stock dividend of 7% per year, compounded annually, and was convertible at Elan’s option into shares of our Series B Preferred Stock. The Series C Preferred Stock was also exchangeable at the option of Elan at any time for all of the preferred stock of Incara Development held by us which, if exchanged, would have given Elan ownership of 100% of Incara Development’s preferred stock outstanding or 50% of the initial amount of combined common and preferred stock of Incara Development. Because the Series C Preferred Stock was redeemable preferred stock, it was classified as a liability at September 30, 2003, pursuant to Statement of Financial Accounting Standards (“SFAS”) No. 150. On November 20, 2003, our corporate reorganization resulted in the automatic conversion of the Series C Preferred Stock into 225,533 shares of our common stock. As part of the initial transaction, Elan and we intended to fund Incara Development pro rata, based on our respective percentage ownership of the combined outstanding common and preferred stock of Incara Development. We owned 80.1% and Elan owned 19.9% of the outstanding combined common and non-voting preferred shares of Incara Development from inception through September 30, 2003. Elan agreed to lend us up to $4,806,000 to fund our pro rata share of development funding for Incara Development. In return, we issued Elan a convertible promissory note 20 that bears interest at 10% compounded semi-annually on the amount outstanding thereunder. In October 2001 and February 2002, we borrowed from Elan $857,000 and $518,000, respectively, pursuant to the terms of the note arrangement with Elan. In February 2002, we, with Elan’s consent, converted the outstanding principal and accrued interest totaling $1,400,000 into 48,000 shares of our common stock and 58,883 shares of our Series B Preferred Stock. In August 2002, we borrowed from Elan an additional $638,000 pursuant to the terms of the note arrangement. The outstanding balance of the note payable was $867,000 as of September 30, 2005. The note is convertible at the option of Elan into shares of Series B Preferred Stock at a rate of $43.27 per share. The note matured on December 21, 2006; however, in February 2007, the Company and Elan terminated the note, the Company paid $300,000 in cash to Elan, Elan and the Company entered into a new note payable in the amount of $453,000 for a period of two years under substantially the same terms as the original note and Elan forgave $225,000 of the note payable.We have the option to repay the note either in cash or in shares of Series B Preferred Stock and warrants having a then fair market value of the amount due, provided that the fair market value used for calculating the number of shares to be issued will not be less than $13.00 per share. For financial reporting purposes, the value recorded as our investment in Incara Development was $12,015,000, which equaled the proceeds we received from Elan to purchase the Series C Preferred Stock. The acquired technology obtained by Incara Development from Elan for $15,000,000 was expensed at inception because the feasibility of using the acquired technology in conjunction with deligoparin had not been established and Incara Development had no alternative future use for the acquired technology. We immediately expensed as “Equity in loss of Incara Development” 100% of the write-off of the acquired technology, up to our initial investment. We recognized 100% of the net losses of Incara Development to the extent of our initial investment, and we recognized 80.1% of the subsequent net losses, which was the extent of our commitment to provide further financial support to fund those losses. While we owned all of the outstanding common stock and 60.2% of the non-voting preferred stock of Incara Development prior to November 2003, Elan retained significant minority investor rights, including 50% control of the management committee which oversaw the deligoparin program, that are considered “participating rights” as defined in the Emerging Issues Task Force (“EITF”) Consensus No. 96-16. Accordingly, we did not consolidate the financial statements of Incara Development during fiscal years 2003, 2002 and 2001, but instead accounted for our investment in Incara Development under the equity method of accounting. Elan and we funded Incara Development on a pro rata basis based on the respective ownership of the combined outstanding common and preferred stock of Incara Development. In accordance with Accounting Principles Board Opinion (“APB”) No. 18, we recognized 100% of the losses of Incara Development to the extent of our original investment, plus all subsequent losses of Incara Development to the extent that we had committed to provide further financial support to fund those losses. During the fiscal years ended September 30, 2003 and 2002, our equity in loss of Incara Development was $76,000 and $1,040,000, respectively. In September 2002, we announced that analysis of the results from the clinical trial of deligoparin for the treatment of ulcerative colitis showed that treatment with deligoparin did not meet the primary or secondary endpoints of the study. Although the drug appeared to be safe, the results of the trial did not justify further development of deligoparin for treatment of ulcerative colitis and the development of deligoparin was terminated. Elan and we terminated our collaboration in November 2003, at which time we became the sole owner of Incara Development. Incara Development was dissolved in August 2004. In May 2002, Elan purchased 416,204 shares of our Series B Preferred Stock for $3,000,000. Elan agreed that it would make additional equity investments in the future based upon the completion of various financial and clinical milestones related to our program for catalytic antioxidant compounds as adjunctive agents to cancer treatment. Elan received an exclusive option to negotiate commercialization or collaboration terms at a later phase relating to catalytic antioxidants being developed by us in the prevention and treatment of radiation-induced and chemotherapy-induced tissue damage. No milestones were met. Elan and we terminated this collaboration in January 2003. In accordance with the terms of the termination agreement, we will pay Elan a royalty on net sales of catalytic antioxidant products sold, if any, for the prevention and treatment of radiation-induced and chemotherapy-induced tissue damage. 21 Results of Operations Six Months Ended March 31, 2007 Compared to the Six Months Ended March 31, 2006 We had net losses attributable to common stockholders of $1,493,000 for the six months ended March 31, 2007, versus net losses attributable to common stockholders of $2,417,000 for the six months ended March 31, 2006. We recognized zero and $92,000 of grant income during the six months ended March 31, 2007 and 2006, respectively from our Small Business Innovation and Research (“SBIR”) grant from the National Cancer Institute. R&D expenses decreased $1,581,000, or 70%, to $677,000 for the six months ended March 31, 2007 from $2,258,000 for the six months ended March 31, 2006.Our primary operational focus and R&D spending during the six months ended March 31, 2007 was on analyzing the results and preparing the final report of our Phase I multiple dose clinical trial for the treatment of ALS and preparing for a proposed clinical trial for AEOL 10150 as a radiation protection agent, while our primary operational focus and R&D spending during the six months ended March 31, 2006 was on conducting our Phase I multiple dose clinical trial for the treatment of ALS and the advancement of the Aeolus Pipeline Initiative (which is discussed elsewhere in this prospectus).Clinical trial expenses for the six months ended March 31, 2007 was $14,000 compared to $850,000 during the six months ended March 31, 2006.Preclinical expenses primarily related to the Aeolus Pipeline Initiative for the six months ended March 31, 2007 was zero compared to $400,000 for the six months ended March 31, 2006.Patent fees also decreased during the current period as we were in the process of validating several patents internationally during the six months ended March 31, 2006 while no such activity occurred during the six months ended March 31, 2007.Offsetting these declines were increased contract manufacturing and chemistry costs of $254,000.During the six months ended March 31, 2007, we began manufacturing additional supplies of AEOL 10150. General and administrative (“G&A”) expenses increased $29,000, or 3%, to $1,076,000 for the six months ended March 31, 2007 from $1,047,000 for the six months ended March 31, 2007.G&A expenses were higher during the six months ended March 31, 2007 versus the six months ended March 31, 2006 due to an increased non-cash stock based compensation expense of $115,000 and employee and severance expenses of $106,000 offset by a lower level of consulting fees and legal fees.During the six months ended March 31, 2007, the Company continued its program to decrease the level of services provided by consultants resulting in a lower level of legal and professional fees of $198,000. During the six months ended March 31, 2006, CPEC LLC (“CPEC”), of which we own 35% and Indevus Pharmaceuticals, Inc. owns 65%, received a milestone payment and equity consideration from ARCA Discovery, Inc., a privately held cardiovascular-focused company (“ARCA”).We recognized zero and $433,000 of income during the six months ended March 31, 2007 and 2006, respectively as a result of our equity ownership of CPEC. During the three months ended March 31, 2007, we recognized $225,000 in income as a result of the forgiveness of a portion of the principal balance of a note payable from Elan. In accordance with EITF 00-19, “Accounting for Derivative Financial Instruments Indexed To, and Potentially Settled In a Company’s Own Stock” (“EITF 00-19”) and the terms of the warrants and the transaction documents, at the closing date, November 21, 2005, the fair value of the warrants issued in the Series A Preferred Stock private placement were accounted for as a liability until such date in which a registration statement registering the shares underlying the warrants was declared effective.The warrant liability was revalued at each balance sheet date and changes in fair value were charged to the statement of operations.Between November 21, 2005 and March 31, 2006, the fair value of the warrants decreased by $401,000 which was credited to the statement of operations.On March 1, 2006, the SEC declared the registration statement registering the shares underlying the warrants effective and accordingly the warrant liability was reclassified to additional paid in capital. 22 Fiscal Year Ended September 30, 2006 Compared to Fiscal Year Ended September 30, 2005 We had a net loss attributable to common stockholders of $5,809,000 for the fiscal year ended September 30, 2006, versus a net loss attributable to common stockholders of $6,905,000 for fiscal 2005. In August 2003, we were awarded a $100,000 Small Business Innovation and Research (“SBIR”) Phase I grant from the National Cancer Institute, a division of the National Institutes of Health (the “NIH”). In March 2004, we were awarded up to $375,000 for the first year of a SBIR Phase II grant and received approval for a second year of the Phase II grant program in January 2005. Pursuant to the grants, we are studying the antitumor and radiation-protective effects of our catalytic antioxidants. The study is a collaboration between us and the Department of Radiation Oncology at DukeUniversityMedicalCenter. We completed the work under this grant in fiscal year 2006.We recognized $92,000 of grant income during the fiscal year 2006 versus $252,000 during fiscal year 2005. Research and Development R&D expenses decreased $1,035,000, or 23%, to $3,480,000 for fiscal year 2006 from $4,515,000 for fiscal year 2005.Our primary operational focus and R&D spending during fiscal year 2006 was on conducting our Phase I multiple dose clinical trial for the treatment of ALS and the advancement of the Aeolus Pipeline Initiative, while our primary operational focus and R&D spending during fiscal year 2005 was on preclinical pharmacology and toxicology tests on our lead compound, AEOL 10150, and the launch of our Phase I single dose clinical trial for the treatment of ALS.Clinical trial expenses for fiscal year 2006 were $1,233,000 compared to $1,754,000 during fiscal year 2005.Preclinical expenses primarily related to the Aeolus Pipeline Initiative for fiscal year 2006 were $585,000, whereas preclinical expenses related to pharmacology and toxicology testing of AEOL 10150 during fiscal year 2005 were $994,000.In addition, we closed our laboratory facilities in 2005 reducing occupancy expenses by $283,000 during fiscal year 2006 when compared to fiscal year 2005.Offsetting these declines in fiscal year 2006 were increased patent fees of $357,000 as a result of some of our patents entering the international validation phase. R&D expenses for our antioxidant program have totaled $32,153,000 from inception through September 30, 2006. Because of the uncertainty of our R&D and clinical studies, we are unable to predict the total level of spending on the program or the program completion date. However, we expect R&D expenses during fiscal year 2007 will be higher than fiscal 2006 as we initiate additional clinical trials of AEOL 10150. Our ongoing cash requirements will also depend on numerous factors, particularly the progress of our R&D programs and our ability to negotiate and complete collaborative agreements. General and Administrative G&A expenses include corporate costs required to support our company, our employees and consultants and our stockholders. These costs include personnel and outside costs in the areas of legal, human resources, investor relations and finance. Additionally, we include in G&A expenses such costs as rent, repair and maintenance of buildings and equipment, depreciation, utilities, information technology and procurement costs that we need to support the corporate functions listed above. G&A expenses decreased $458,000, or 17%, to $2,216,000 for fiscal year 2006 from $2,674,000 for fiscal year 2005. G&A expenses were lower during fiscal year 2006 versus fiscal year 2005 due to a decline in employment costs and rent expenses offset by a higher level of consulting, legal and accounting fees.During fiscal year 2006, the Company’s administration and accounting activities were outsourced while during the same period in 2005, employees performed these functions resulting in higher consulting fees of $252,000 and lower employment costs of $251,000 during fiscal year 2006.Legal and accounting fees increased $108,000 during fiscal year 2006 as a result of the Company’s increased regulatory compliance responsibilities.Occupancy costs decreased by $334,000 during fiscal year 2006 compared to the prior year as the Company closed its administrative offices in August 2005 and outsourced all of its administration functions, as a result of which we did not incur any rental expense during fiscal year 2006.Also, during fiscal year 2005, we incurred $219,000 of severance expenses as we did not renew the employment contract with our former Chief Financial Officer. 23 Effective October 1, 2005, we adopted SFAS No. 123(R), “Share-Based Payments” (“SFAS No. 123(R)”).SFAS No. 123(R) requires that we recognize the fair value of equity awards granted to our employees as compensation expense in the income statement over the requisite service period.For fiscal year 2006, we recognized $224,000 in employee stock-based compensation expense as a result of the adoption of SFAS No. 123(R), which is included in G&A expenses.Additionally, we recognized $157,000 of stock-based compensation charges associated with stock option grants to consultants that were included in G&A expenses. During fiscal 2006, CPEC received a milestone payment and equity consideration from ARCA.In 2003, CPEC out-licensed all rights to a potential therapeutic compound referred to as “bucindolol” to ARCA.During fiscal 2006, CPEC agreed to modify the license agreement between CPEC and ARCA and received 400,000 shares of ARCA common stock as consideration for the amendment.In addition, during fiscal 2006, CPEC received a milestone payment of $1,000,000 as a result of ARCA completing a financing.We recorded $433,000 of income during fiscal 2006 as a result of our equity ownership of CPEC. In accordance with EITF 00-19 and the terms of the warrants and the transaction documents in our November 2005 private placement and June 2006 private placement, at the closing dates, November 21, 2005 and June 5, 2006, respectively, the fair value of the warrants issued in the financings were initially accounted for as liabilities until the date the applicable registration statement registering the shares underlying the warrants was declared effective by the SEC.The warrant liabilities were revalued at each balance sheet date until the EITF 00-19 equity classification requirements were satisfied and changes in fair value were charged to the statement of operations.Between November 21, 2005 and March 1, 2006, the fair value of the warrants issued in the November 2005 private placement decreased by $401,000 which was credited to the statement of operations.On March 1, 2006, the SEC declared the registration statement registering the shares underlying the warrants issued in the November 2005 private placement effective and accordingly the warrant liability was reclassified to additional paid in capital.During the period from June 5, 2006 to July 31, 2006, the fair value of the warrantsissued in the June 2006 private placement increased by $901,000 which was charged to the statement of operations.On July 31, 2006, the SEC declared the registration statement registering the shares underlying the warrants issued in the June 2006 private placement effective and accordingly the warrant liability was reclassified to additional paid in capital.The warrant liability and revaluations have not and will not have any impact on the Company’s working capital, liquidity, or business operations. In connection with the June 2006 private placement, we were required to reduce the exercise price of the warrants issued in the November 2005 private placement to purchase 2,500,000 shares of common stock from $1.00 per share to $0.50 per share, the purchase price of the common stock issued in the June 2006 private placement.As a result of the change in the exercise price, these warrants were revalued resulting in an increase in their value of $105,000 which was charged to the statement of operations. We accreted $81,000 of dividends on our Series A Preferred Stock during fiscal 2006. All of the outstanding Series A Preferred Stock was converted into common stock in fiscal 2006 and we no longer accrete dividends on the Series A Preferred Stock. Fiscal Year Ended September 30, 2005 Compared to Fiscal Year Ended September 30, 2004 We had a net loss attributable to common stockholders of $6,905,000 for the fiscal year ended September 30, 2005, versus a net loss attributable to common stockholders of $17,302,000 for fiscal 2004. We recognized $252,000 of grant income during the fiscal year 2005 versus $305,000 of grant income during fiscal year 2004. Research and Development R&D expenses decreased $3,780,000, or 46%, to $4,515,000 for fiscal year 2005 from $8,295,000 for fiscal year 2004. Our primary operational focus and R&D spending during fiscal year 2005 was on conducting our Phase I clinical trial for the treatment of ALS and preclinical pharmacology and toxicology tests, while our primary operational focus and R&D spending during fiscal year 2004 was on preclinical pharmacology and toxicology tests on our lead compound, AEOL 10150. We eliminated our R&D staff during fiscal year 2004 and are currently using 24 consultants to conduct our R&D activities. Therefore, we incurred greater expenses for clinical trial and sponsored research costs in fiscal year 2005, compared with fiscal year 2004, in which we incurred higher expenses associated with preclinical activities and payroll costs. General and Administrative G&A expenses include corporate costs required to support our company, our employees and our stockholders. These costs include personnel and outside costs in the areas of legal, human resources, investor relations and finance. Additionally, we include in G&A expenses such costs as rent, repair and maintenance of buildings and equipment, depreciation, utilities, information technology and procurement costs that we need to support the corporate functions listed above. G&A expenses decreased $1,313,000, or 33%, to $2,674,000 for fiscal year 2005 from $3,987,000 for fiscal year 2004. G&A expenses were lower during fiscal year 2005 versus 2004 due to a lower amount of amortization expense related to the accelerated vesting of stock options following a change in the board of directors in 2004 ($270,000 during fiscal year 2005 versus $1,580,000 during fiscal year 2004), and lower salaries and wages as a result of a reduction of staffing levels in 2004 and 2005 ($796,000 during fiscal year 2005 versus $1,182,000 for fiscal year 2004). During June 2005, we did not renew the employment contract with our former Chief Financial Officer and as a result incurred non-recurring severance expenses in the amount of $219,000. In August 2005, we closed our offices in Research Triangle Park, North Carolina, and accrued for all remaining lease payments in the amount of $217,000. Interest expense decreased to $31,000 in fiscal year 2005 from $5,213,000 in fiscal year 2004. In January 2004, we closed on a convertible debenture of $5,000,000 with Goodnow. Since the convertible debenture conversion rate of $1.00 per share was less than the market value of our common stock at the time of the advances, the convertible debenture proceeds were allocated to the beneficial conversion feature. As the convertible debenture was converted to common stock in fiscal 2004, the resulting $5,000,000 of discount on the $5,000,000 that we borrowed under the convertible debenture was recognized as $5,000,000 of noncash interest expense in fiscal 2004. Other income of $63,000 and $23,000 for fiscal 2005 and 2004, respectively, related primarily to sublease rental income of our leased laboratory and office facilities in North Carolina. We accreted $135,000 of dividends on our Series C Preferred Stock during fiscal 2004. As part of the reorganization on November 20, 2003, all shares of Series C Preferred Stock were converted into common stock and we no longer accrete dividends on the Series C Preferred Stock. Liquidity and Capital Resources At March 31, 2007, we had $913,000 of cash, a decrease of $2,411,000 from September 30, 2006.The decrease in cash was primarily due to the $1,753,000 loss from operations for the six months ended March 31, 2007 and the payment of $300,000 to Elan in connection with the termination of a note payable. In May 2007, we completed a private placement in which we issued to certain investors an aggregate of 2,666,667 shares of common stock and warrants to purchase 2,000,001 shares of common stock at an exercise price of $0.75 per share for aggregate net proceeds of $2,000,000. We expect to use these funds, including any additional funds received pursuant to the exercise of these warrants, to continue the development of our product candidates and to expand the development of our drug pipeline.With this financing, we believe we have adequate financial resources to conduct operations through the second quarter of fiscal year 2008. Nevertheless, there remains substantial doubt about our ability to continue as a going concern, which will be dependent on our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing and, ultimately, to achieve operating profit. We incurred significant losses from operations of $1,753,000 and $5,604,000, and cash outflows from operations of $2,132,000 and $4,867,000, for the six months ended March 31, 2007 and for the fiscal year ended September 30, 2006, respectively. Our ongoing future cash requirements will depend on numerous factors, particularly the progress of our catalytic antioxidant program and clinical trials and our ability to negotiate and complete collaborative 25 agreements or out-licensing arrangements. In order to help fund our ongoing operating cash requirements, we intend to seek new collaborations for our antioxidant research program that include initial cash payments and ongoing research support. In addition, we might sell additional shares of our stock and explore other strategic and financial alternatives, including a merger with another company or the establishment of new collaborations for current research programs, that include initial cash payments and ongoing research support and the out-licensing of our compounds for development by a third party. There are significant uncertainties as to our ability to access potential sources of capital. We may not be able to enter into any collaboration on terms acceptable to us, or at all, due to conditions in the pharmaceutical industry or in the economy in general or based on the prospects of our catalytic antioxidant program. Even if we are successful in obtaining a collaboration for our antioxidant program, we may have to relinquish rights to technologies, product candidates or markets that we might otherwise develop ourselves. These same risks apply to any attempt to out-license our compounds. Similarly, due to market conditions, the illiquid nature of our stock and other possible limitations on equity offerings, we may not be able to sell additional securities or raise other funds on terms acceptable to us, if at all. Any additional equity financing, if available, would likely result in substantial dilution to existing stockholders. Our forecast of the period of time through which our financial resources will be adequate to support our operations is forward-looking information, and actual results could vary. Contractual Obligations Our contractual obligations (in thousands) as of March 31, 2007 were as follows: Payments due by period Total Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Long-term debt $ 459 $ — $ 459 $ — $ — Operating leases — Purchase obligations 810 672 138 — — Total $ 1,269 $ 672 $ 597 $ — $ — In December 1999, we sold our anti-infectives division (“IRL”), to a private pharmaceutical company. As of March 31, 2007, we remained contingently liable through May 2007 for a lease obligation of approximately $219,000 assumed by the purchaser on the former IRL facility in Cranbury, New Jersey. This contingent lease obligation is not recorded as a liability and is not included in the above table. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources as defined under the rules of SEC Release No. FR-67. We do have operating leases, which are generally for office and laboratory space. In accordance with accounting principles generally accepted in the United States, operating leases are not reflected in the accompanying consolidated balance sheets. We do not have any capital leases. 26 Relationship with Goodnow In July 2003, we initiated a series of transactions that led to our corporate reorganization and recapitalization. We obtained an aggregate of $8.0 million in secured bridge financing in the form of convertible promissory notes we issued to Goodnow. A portion of this financing allowed us to pay our past due payables and become current. We used the remainder for our operations, including a toxicology study for our catalytic antioxidant compounds under development as a treatment for ALS. We completed our corporate reorganization on November 20, 2003. The reorganization involved the merger of our former parent company into one of its wholly owned subsidiaries. Upon consummation of the merger, a $3.0 million note held by Goodnow, including accrued interest, converted into 3,060,144 shares of our common stock. On April 19, 2004, we sold $10.26 million of our common stock in a private placement. In conjunction with the private placement, Goodnow voluntarily converted a $5.0 million debenture, including accrued interest thereon, into 5,046,875 shares of our common stock, which, along with the 3,060,144 shares issued in the merger and the 20 shares that Goodnow owned before the consummation of the merger, represented 58.1% of the shares of our common stock outstanding on November 30, 2004. As a result of this significant ownership, Goodnow is able to significantly influence, if not control, future actions voted on by stockholders of our company. As part of the $8.0 million financing from Goodnow, we agreed: · to secure the $8.0 million debt with liens on all of our assets, which liens expired on April 19, 2004 when the remaining debt converted to shares of common stock; · to spend the financing proceeds only in accordance with a budget and development plan agreed to by Goodnow; · to not enter into any arrangement with a party other than Goodnow in which we would raise capital through the issuance of our securities other than the raising of up to an aggregate of $20,000,000 through the issuance of shares of our common stock at a price of greater than $3.00 per share and which would represent 25% or less of our then outstanding common stock on an as-converted to common and fully diluted basis. If we consummate or agree to consummate a financing transaction with someone other than Goodnow that exceeds these limitations, we will pay Goodnow a break-up fee of $500,000. Goodnow approved the April 2004 private placement, which exceeded these limitations, and waived the fee. However, the $20,000,000 limitation was lowered to $9,740,000 and the 25% limitation was reduced to zero. Goodnow also approved the November 2005 private placement, the June 2006 private placement and the May 2007 private placement, each of which exceeded these limitations, and, in each case, waived the fee; and · to allow Goodnow to appoint one director to our board of directors, provided Goodnow owns at least 10%, but less than 20%, of our outstanding common stock, in each case on a fully diluted basis, and two directors if Goodnow owns more than 20% of our outstanding common stock. In addition, without Goodnow’s prior approval, we have agreed to not: · make any expenditure or series of related expenditures in excess of $25,000, except (i) expenditures pursuant to the SBIR grant from the U.S. Small Business Administration, (ii) specified in a budget approved in writing in advance by Goodnow and our Board, and (iii) directly relating to the development of AEOL 10150 for the treatment of ALS; · change our business or operations; · merge with or sell or lease a substantial portion of our assets to any entity; · incur debt from any third party or place a lien on any of our properties; · amend our certificate of incorporation or bylaws; · increase the compensation we pay our employees; · pay dividends on any class of our capital stock; · cancel any debt except for full value; or 27 · issue any capital stock except pursuant to agreements with or as agreed to by Goodnow. The affirmative covenants expire on the earliest of: · the date that Goodnow owns less than 20% of our outstanding common stock on a fully diluted basis; · the completion, to the absolute satisfaction of Goodnow, of initial human clinical safety studies of AEOL 10150, and analysis of the data developed based upon such studies with results satisfactory to Goodnow, in its absolute discretion, to initiate efficacy studies of AEOL 10150; or · the initiation of dosing of the first human patient in an efficacy-based study of AEOL 10150. Critical Accounting Policies and Estimates Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent assets and liabilities. We evaluate our estimates, judgments and the policies underlying these estimates on a periodic basis as the situation changes, and regularly discuss financial events, policies, and issues with our independent registered public accounting firm and members of our audit committee. We routinely evaluate our estimates and policies regarding revenue recognition; clinical trial, preclinical, manufacturing and patent related liabilities; license obligations; intangible assets; deferred tax assets and accounting and reporting for equity transactions. We generally enter into contractual agreements with third-party vendors to provide clinical, preclinical and manufacturing services in the ordinary course of business. Many of these contracts are subject to milestone-based invoicing and the contract could extend over several years. We record liabilities under these contractual commitments when we determine an obligation has been incurred, regardless of the timing of the invoice. Patent-related liabilities are recorded based upon various assumptions or events that we believe are the most reasonable to each individual circumstance, as well as based upon historical experience. License milestone liabilities and the related expense are recorded when the milestone criterion achievement is probable. We have not recognized any assets for inventory, intangible items or deferred taxes as we have yet to receive regulatory approval for any of our compounds. Any potential asset that could be recorded in regards to any of these items is fully reserved. In all cases, actual results may differ from our estimates under different assumptions or conditions. 28 BUSINESS General We are a biopharmaceutical company that is developing a new class of catalytic antioxidant compounds for diseases and disorders of the central nervous system, respiratory system, autoimmune system and oncology.The Company’sinitial target applications are for cancer radiation therapy and ALS.The Company reported positive safety results from two Phase I clinical trials of AEOL 10150, our lead drug candidate, with no serious adverse events noted.The Company plans on initiating a clinical trial for AEOL 10150 as a protector of healthy normal cells in radiation therapy.Further development of AEOL 10150 for the treatment of ALS, if any, will be dependent upon future specific financing for this development or a partnership. We were incorporated in the State of Delaware in 1994. Our common stock trades on the OTC Bulletin Board under the symbol “AOLS”. Our principal executive offices are located at 23811 Inverness Place, Laguna Niguel, California 92677, and our phone number at that address is (949) 481-9825. Our website address is www.aeoluspharma.com. However, the information in, or that can be accessed through, our website is not part of the registration statement of which this prospectus forms a part. We also make available free of charge through our website our most recent annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports, as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. Aeolus’ Catalytic Antioxidant Program The findings of research on natural antioxidant enzymes and antioxidant scavengers support the concept of antioxidants as a broad new class of pharmaceuticals if certain limitations noted below could be overcome. We established our R&D program to explore and exploit the therapeutic potential of small molecule catalytic antioxidants. We have achieved our initial research objectives and have begun to extend our preclinical accomplishments into our clinical trials. Our catalytic antioxidant program is designed to: · Retain the catalytic mechanism and high antioxidant efficiency of the natural enzymes, and · Create and develop stable and small molecule antioxidants without the limitations of superoxide dismutases (“SOD”) so that they: · have broader antioxidant activity, · have better tissue penetration, · have a longer life in the body, and · are not proteins, which are more difficult and expensive to manufacture. We have created a class of small molecules that consume free radicals catalytically; that is, these molecules are not themselves consumed in the reaction.Our class of compounds is a group of manganoporphyrins (an anti-oxidant containing manganese) that retain the benefits of antioxidant enzymes, are active in animal models of disease and, unlike the body’s own enzymes, have properties that make them suitable drug development candidates.Our most advanced compound, AEOL 10150, has shown efficacy in a variety of animal models, including ALS, stroke, radiation injury, pulmonary diseases, and diabetes. We filed an Investigational New Drug Application (“IND”) for AEOL 10150 in April 2004 and are currently performing clinical trials as more fully described below under the heading “AEOL 10150 Clinical Development Program.”For a more detailed description of antioxidants see the section below titled “Background on Antioxidants.” AEOL 10150 Our lead drug candidate is AEOL 10150 and is the first in our class of catalytic antioxidant compounds to enter clinical evaluation. AEOL 10150 is a small molecule catalytic antioxidant that has shown the ability to scavenge a broad range of reactive oxygen species, or free radicals. As a catalytic antioxidant, AEOL 10150 mimics and thereby amplifies the body’s natural enzymatic systems for eliminating these damaging compounds. Because oxygen-derived free radicals are believed to have an important role in the pathogenesis of many diseases, we believe that Aeolus’ catalytic antioxidants and AEOL 10150 may have a broad range of potential therapeutic uses. In 29 particular, our catalytic antioxidants have been shown to significantly reduce tissue damage in animal models of ALS, radiation therapy, stroke and chronic obstructive pulmonary disease for which we have focused on radiation therapy and ALS. AEOL 10150 in Radiation Therapy Cancer is the second leading cause of death by disease representing one out of every 4 deaths in the United States with an expected 565,000 Americans expected to die of cancer in 2006.In 2006, nearly 1.4 million new cancer cases are expected to be diagnosed in the United States.The NIH estimate overall costs of cancer in 2005 in the United Statesat $209.9 billion: $74 billion for direct medical costs, $17.5 billion for indirect morbidity costs and $118.4 billion for indirect mortality costs. Combinations of surgery, chemotherapy and radiation treatments are the mainstay of modern cancer therapy. Success is often determined by the ability of patients to tolerate the most aggressive, and most effective, treatment regimens.
